Title: To Thomas Jefferson from Henry Knox, 11 May 1801
From: Knox, Henry
To: Jefferson, Thomas


               
                  Sir
                  Boston 11 May 1801
               
               My friend Winthrop Sargent Governor of the Missisippi Territory will have the honor to present this letter to you. This gentleman served under my command in the revolutionary Army, with the highest approbation of the Commander in cheif and every officer in the Army whose good opinion was of any value. It is more than one quarter of a century since I have been intimate with him, and I never heard of any action of his but what would render him honor in the assembled presence of all created Beings. I know well the loftiness of his mind, and his unaccommodation to every thing mean has created him enemies; and we have seen accusations brought forward but not supported before the national Legislature. All he asks is fair unprejudiced investigation. I have assured him most strongly of that of which he before had no doubt, that You would most certainly try, before you condemned; and that upon trial all being right you would vindicate his honor and the honor of Government by a reappointment.
               I am with high respect and attachment Your Obedient Servant
               
                  
                     H Knox
                  
               
            